Title: From George Washington to William Crawford, 6 December 1771
From: Washington, George
To: Crawford, William



Dear Sir,
Mount Vernon Decemr 6th 1771.

The inclosed I write to you in behalf of the whole Officers & Soldiers; & beg of you to be attentive to it, as I think our Interest is deeply concerned in the event of your dispatch.
I believe from what I have lately heard, that there is no doubt now, of the Charter Government taking place on the Ohio; but upon what terms, or how the Lands will be granted to the people, I have not been able to learn: I shou’d be glad however if you would endeavour to keep the Tract you surveyed for me till such time as we can tell where, & how, to apply for Rights; or, if you did any thing with McMahan, on my account, I will abide by that As soon as the Tract at the Great Meadow’s is enlarged, I should be glad to have the Surveys return’d to the Office, and to get a plat of it myself, as I am determined to take out a patent for it immediately.
I cannot hear of any reserve in favor of Colo. Croghan; for which reason I do not care to say any thing more to him on the subject of a purchase untill matters are upon a more permanent footing, since no disadvantage can follow to him, after leaving him at liberty in my last letter to sell the Tract he made me an offer of to any body he pleased. I shou’d be glad however to hear from you how he goes on in his sales, & what is said, & thought of his claim; in short, what chance there appears to be of his getting it; for I suppose his right to the Lands he claims must either be confirm’d, or rejected by this time, & known at Pittsburg

before now. I shou’d be glad to hear from you by the first opportunity in respect to these several matters; in the mean while I remain with my best wishes to Mrs Crawford, yourself & Family Dr Sir Your assur’d Friend & Servt

G: Washington

